— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 7, 1975, which denied claimants’ application to reopen and reconsider the board’s prior decision filed May 30, 1974, which prior decision had heretofore been appealed to this court and unanimously affirmed (Matter of Sinacori [Levine], 46 AD2d 973). The question of whether or not a board should reopen a decision is a matter addressed to the discretion of the board (Matter of Dixon [Levine], 41 AD2d 868) and, indeed, this court decided this question and the other issues raised on this appeal in a prior appeal involving the instant claimants (Matter of Sinacori [Levine], supra). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Larkin, JJ., concur.